DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 12/04/2020 is acknowledged.  Claims 1-7 have been amended.  Claims 8-14 have been cancelled.  Claims 1-7 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/09/2019, except as follows.

Response to Arguments
Applicant argument: “Amended Independent Claim 1 should be allowed because the applied references fail to disclose, expressly or inherently, ‘the inlet pipe [being] located on the inlet duct based upon a location of an inlet port in the inlet subset of ports having a highest inlet fluid velocity for a particular design rotation rate of the inner rotor through the inlet port and the outlet pipe [being] located on the outlet duct based upon a location of an outlet port in the outlet subset of ports having a highest outlet fluid velocity for the particular design rotation rate of the inner rotor through the outlet port.’…The cited PITT reference does not consider fluid velocities or positions of inlets and outlets corresponding to such fluid velocities. Instead, PITT merely provides one inlet and one outlet.” (emphasis original)
Examiner respectfully disagrees. First, it is noted that the “for a particular design rotation rate of the inner rotor” language is applied only to the inlet port and not the outlet port, as amended. Secondly, as discussed in the 112b section below, specifying a particular design rotation rate does not change the fact that the location of the inlet/outlet ports is variable, and 
Accordingly, Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments against the 112b rejection are addressed in detail in the 112b section below.

Claim Objections
The claims below are objected to because of the following informalities:
In claim 1, “the input duct comprising an in pipe” should read “the inlet duct comprising an inlet pipe” for consistency.
In claim 7, “one of a compressor and an expander” should read “one of a compressor or an expander”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites locating the inlet/outlet pipe based upon a location of an inlet/outlet port having a highest inlet fluid velocity (note that “for a particular design rotation rate of the inner rotor” is specified only for the inlet port, not the outlet port).  The inlet and outlet ports are located on and rotate with the outer rotor, and as such do not have a fixed location, regardless of rotation rate. Reciting the location of a structural element (inlet/outlet pipe) by reference to a variable (the location of an inlet/outlet port, which continuously rotate) renders the claims indefinite, as it cannot be determined what structure is encompassed.  MPEP 2173.05(b)(II). 
Applicant appears to refer to labels in the drawings in argument against this rejection, but this is not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Applicant also appears to further reference the limitations of dependent claims 4 and 5 in argument against this rejection, but these features A) are not recited in the claim in question and B) would not resolve the issue of a structural element (inlet/outlet pipe) being located by reference to a variable (the location of an inlet/outlet port, when the inlet/outlet ports are formed in the outer rotor and continuously rotate therewith, the locations of inlet/outlet ports thus varying over time)--note that the rejection isn’t based on the fluid velocity being variable, but the location of the inlet/outlet port being variable. 
subset of ports and the outlet pipe is located on the outlet duct based upon a location of subset of ports.”
Claims 2-7 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitt US 1,964,330.
Regarding claim 1, Pitt discloses (see Fig. 1):
A gerotor system comprising an inner rotor 1, an outer rotor 6 having a plurality of ports 7, and a housing 3 configured to enclose the inner and outer rotor, the plurality of ports 7 comprising an inlet subset of ports (on inlet side 8) and an outlet subset of ports (on outlet side 9), wherein fluid flows into the gerotor system through the inlet subset of ports and out of the gerotor system through the outlet subset of ports, 

wherein the inlet pipe 8 is located on the inlet duct based upon a location of an inlet port in the inlet subset of ports having a highest inlet fluid velocity for a particular design rotation rate of the inner rotor through the inlet port and the outlet pipe 9 is located on the outlet duct based upon a location of an outlet port in the outlet subset of ports having a highest outlet fluid velocity through the outlet port (for any design rotation rate of the inner rotor, when the angle of rotation in Pitt is such that the ports 7 are located at the cardinals, i.e. at the 12, 3, 6, and 9 o’clock positions, only one port [at the 3 o’clock position] is open to the inlet side and only one port [at the 9 o’clock position] is open to the outlet side, these ports thus having the highest inlet/outlet fluid velocity therethrough by virtue of being the only open ports, with the inlet/outlet pipes 8, 9 being located based upon the locations of said ports at said angle of rotation).

Regarding claim 2, Pitt discloses:
wherein an axis of the inlet pipe 8 is aligned with a dominant fluid velocity vector through one or more of the inlet subset of ports, and an axis of the outlet pipe 9 is aligned with a dominant fluid velocity vector through one or more of the outlet subset of ports (axis of inlet and outlet pipes 8, 9 are aligned with a dominant fluid velocity vector through ports 7 during at least a portion of the rotation, e.g. when the angle of rotation is such that the ports are located at the 12, 3, 6, and 9 o’clock positions, with dominant flow through the 3 and 9 o’clock ports and aligned with the axis of inlet and outlet pipes 8, 9, particularly when the rotors are rotated slowly).

Regarding claim 3, Pitt discloses:
wherein a profile of one or more regions of the inlet duct 13 is varied to modify the fluid velocity through one or more corresponding inlet subset of ports, and a profile of one or more regions of the outlet duct 14 is varied to modify the fluid velocity through one or more corresponding outlet subset of ports (see Fig. 1, which shows the profiles of at least the upper regions of the inlet and outlet ducts 13, 14 being shaped to direct fluid flow into/out of ports 7). 

Regarding claim 5, Pitt discloses:
wherein the inlet pipe 8 comprises a converging section configured to accelerate fluid flow in the inlet pipe based on a fluid velocity vector through at least one of the inlet subset of ports, and the outlet pipe 9 comprises a diverging section configured to decelerate fluid flow in the outlet pipe based on a fluid velocity vector through at least one of the outlet subset of ports (see converging section of inlet pipe 8 and diverging section of outlet pipe 9 in Fig. 3, which inherently function to respectively accelerate and decelerate fluid flow, and are thus capable of accelerating/decelerating fluid flow based on a fluid velocity vector through at least one of the inlet/outlet subset of ports, depending on factors such as rotation speed). 

Regarding claim 7, Pitt discloses:
wherein the gerotor system operates as one of a compressor and an expander (the pump is capable of operating with a gas as a compressor, or being driven by a compressed gas as an expander). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt US 1,964,330 in view of Smith GB 433,488.
Regarding claim 4, Pitt is silent regarding:
wherein the inlet duct comprises turning vanes that alter fluid velocity vectors in one or more regions of the inlet duct to more closely match fluid velocity vectors passing through one or more corresponding inlet subset of ports, and the outlet duct comprises turning vanes that alter fluid velocity vectors passing through the outlet subset of ports to more closely match fluid velocity vectors in corresponding regions of the outlet duct. 
Smith teaches:
wherein the inlet duct k comprises turning vanes o that alter fluid velocity vectors in one or more regions of the inlet duct to more closely match fluid velocity vectors passing through one or more corresponding inlet subset of ports, and the outlet duct j comprises turning vanes o1 that alter fluid velocity vectors passing through the outlet subset of ports to more closely match fluid velocity vectors in corresponding regions of the outlet duct (Fig. 1 and p. 3, l. 22-33, see how vanes o, o1 are shaped to direct fluid flow into/out of the ports). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pitt with that of Smith to convert kinetic energy of the fluid into pressure energy at the outlet and pressure energy into kinetic energy at the inlet, .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt US 1,964,330 in view of Ohnishi et al. US 2005/0106053 and Yu et al. US 2004/0101427.
Regarding claim 6, Pitt is silent regarding:
wherein the inlet pipe comprises a tuning section having a resonant frequency based on a pulse frequency of the gerotor system, and the outlet pipe comprises a tuning section having a resonant frequency based on the pulse frequency of the gerotor system. 
Ohnishi teaches:
wherein the outlet pipe 16 comprises a tuning section 18 having a resonant frequency based on the pulse frequency of the gerotor system (“Oil chamber 18 is arranged such that its resonance frequency is different from that of discharge port 16 so that the pulse pressures in discharge port 16 and oil chamber 18 always interfere with each other. As a result, in oil pump 1 according to the present invention, pulse pressure discharged through discharge port 16 can be effectively damped in a wide range of frequencies” [0026]). 
Ohnishi teaches a tuning section only for the outlet pipe. However, Yu teaches that gerotor devices experience pressure pulsation at the inlet as well, which is undesirable in that it generates high noise and pressure fluctuations that could potentially result in cavitation and reduced efficiency [0003], and thus it would have been obvious to one of ordinary skill to provide a tuning section such as that taught by Ohnishi for the inlet pipe as well.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Pitt with that of Ohnishi and Yu for the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/18/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, February 19, 2021